Citation Nr: 1236988	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to November 1986 and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  August 1997 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was service-connected for PTSD in December 2004, pursuant to a November 2004 Board decision.  The effective date of service connection was December 23, 1996, the original date of claim.  The original claim indicates that the Veteran requested service connection for "Gulf War - memories" and "nerves."

A March 1998 supplemental statement of the case indicated the issue as including other acquired psychiatric conditions (in addition to PTSD).  The Veteran's appeal had been perfected by an October 1997 Form 9.  The Board additionally notes that a January 1997 psychiatric record indicates a diagnosis of paranoid schizophrenia, of record at the time of the initial August 1997 rating decision.  This is significant because, during the course of this appeal, the Court recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, the Board finds that the claim for entitlement to service connection for a psychiatric disorder other than PTSD is still in appellate status, as Board decisions since that time have not finally decided this issue.

Before this claim can be properly adjudicated by the Board, though, a VA examination and opinion are needed to determine whether the Veteran has an acquired psychiatric disorder other than PTSD as a result of his military service or that has been aggravated or caused by his service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board additionally notes that the most recent VA psychiatric examination in May 2012 is inherently contradictory concerning the Veteran's PTSD symptomatology.  The examination report indicates in one section that the Veteran's PTSD symptomatology is in control and that the vast majority of his issues are due to his nonservice-connected paranoid schizophrenia.  However, in another section of the document, the examiner also reports that, "for VA rating purposes, check all symptoms that apply...", which include symptomatology consistent with the 100 percent rating criteria.  Thus, the Veteran should be afforded a VA examination, indicating a relationship between his paranoid schizophrenia and service and also indicating the severity of his psychiatric symptoms, delineating PTSD versus other acquired psychiatric symptomatology.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The RO/AMC should also ensure that notification letters consistent with the Veteran's claim to include a psychiatric disorder other than PTSD should be provided to the Veteran and his representative.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for a psychiatric disorder other than PTSD are fully complied with and satisfied, to include on a secondary basis. 

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should delineate the Veteran's psychiatric symptomatology between his PTSD and any other psychiatric condition.

The examiner should provide an opinion as to whether any current psychiatric disorder, other than PTSD, is at least as likely as not (50 percent or greater probability) (a) related to the Veteran's service, to include as to whether such symptomatology consistent with the diagnosis has been chronic since active service; (b) proximately due to or the result of the Veteran's service-connected PTSD; or (c) aggravated/worsened by his service-connected PTSD.  If it is determined that the Veteran's psychiatric disorder, other than PTSD, was aggravated by his service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be given consideration in formulating the requested opinion.  

4.  Thereafter, the RO should readjudicate the Veteran's claim for a higher rating for his PTSD, to include consideration of his claim for service connection for other acquired psychiatric disorders.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


